Citation Nr: 0947323	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  04-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right thigh infection other than scars.

2.  Entitlement to higher initial evaluations for a scar on 
the right thigh, rated as noncompensable from January 14, 
1972, to October 3, 2002; as 10 percent disabling from 
October 4, 2002, to October 22, 2008; and as 20 percent 
disabling from October 23, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to January 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 1972 and February 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The Veteran was scheduled for a Board hearing at the RO in 
August 2004, but he notified the RO in writing that he could 
not attend and asked the Board to consider the appeal based 
on the evidence already of record.

In July 2006 the Board issued a decision denying the claims 
on appeal.  The Veteran thereupon submitted an appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In August 
2008 the Court issued a Memorandum Decision that vacated the 
Board's July 2006 decision and remanded the case to the 
Board.

In February 2009 the Board remanded the case to the RO for 
development action in compliance with the Court's Memorandum 
Decision.  The file has now been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The Veteran currently has no residual of a right thigh 
infection other than a scar.

2.  From January 14, 1972, to October 22, 2008, the Veteran's 
scar of the right thigh was superficial, tender to the touch, 
measured no more than 2.5 cm by 4 cm, and did not cause 
limitation of function of the right lower extremity.

3.  From October 23, 2008, the Veteran's scar of the right 
thigh was unstable and tender to the touch, measured no more 
than 2.5 cm by 4 cm, and did not cause limitation of function 
of the right lower extremity. 

CONCLUSIONS OF LAW

1.  Non-scar residuals of a right thigh infection were not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The scar of the Veteran's right thigh warrants a 10 
percent rating, but not higher, from January 14, 1972, to 
October 22, 2008, and does not warrant more than a 20 percent 
rating during the period beginning October 23, 2008.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802 (2008); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2009).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for non-scar 
residuals of a right thigh infection, to include neuropathy.  
He is also seeking an increased disability rating for his 
service-connected scar of the right thigh.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The 1972 rating decision assigning an initial noncompensable 
rating for the scar of the right thigh was entered long 
before the enactment of the VCAA.  The record reflects the 
originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in November 2002, 
prior to its initial adjudication of the service connection 
claim in February 2003.  A similar letter was sent in July 
2003 during the course of the appeal.  The Veteran was 
provided appropriate notice with respect to the disability-
rating and effective-date elements of his claims in a 
February 2009 letter.  

Although the appellant was not been provide adequate notice 
prior to initial adjudication of the claims,  the Board finds 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the completion of all indicated development, the originating 
agency readjudicated the Veteran's claims.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency on the merits of 
any of the claims would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also notes the Veteran has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA medical records have been obtained. Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.

The Veteran has asserted dissatisfaction with some of the VA 
examinations provided.  Specifically, he asserted in his 
substantive appeal, filed in March 1999, that the VA examiner 
in June 1998 had misrepresented his symptoms.  He later 
complained that the VA dermatology examination report dated 
in March 2009 had been co-signed by a physician who did not 
see the Veteran (the examination itself was apparently 
performed by a Physician's Assistant), and he referred to the 
same examiner as a "liar" in regard to a subsequent 
peripheral nerves examination conducted in June 2009.

The competency of a VA examiner is presumed, absent a showing 
of some evidence to the contrary.  Hilkert v. West, 12 Vet. 
App. 145 (1999).  In this case, careful review of the 
examination reports in question shows the examinations were 
thorough and competent, and the Board finds those examination 
reports to be adequate for adjudication purposes.  

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, 38 
C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Entitlement to Service Connection

The Veteran contends that during service he was treated for 
infection in the right thigh, during which process a nerve 
was possibly cut in the right thigh muscle group, resulting 
in residual nerve and muscle damage.

Service medical records show the Veteran was treated in 
September1971 for an infection of the right thigh, diagnosed 
as cellulitis, with an apparent hematoma.  The Veteran was 
hospitalized in October 1971 and was given a course of 
antibiotics; the cellulitis resolved and left a granulomatous 
lesion that was excised.  The wound again became infected and 
was treated with antibiotics until it resolved.  The service 
medical records do not show the Veteran was found to have a 
chronic neurological disorder or any chronic residual other 
than a scar.  The report of examination for discharge in 
January 1972 shows the Veteran's lower extremities were found 
to be normal on clinical evaluation.

A VA examination in October 1972 disclosed no neurological 
impairment and no residuals of the right thigh infection 
other than a scar.  

The file contains a March 1992 examination report by Dr. F.C. 
noting a "chunk of skin" had been removed from the mid 
anterior thigh, leaving a current scar.  Dr. F.C. noted the 
Veteran had problems walking, sitting, and standing; he had 
also experienced muscle pain, weakness and numbness in the 
right leg.

VA outpatient treatment records dated in June 1997 show the 
Veteran presented complaining of pain in the right lower 
extremity (RLE) since excision was performed in service in 
1971.  The Veteran stated pain had become progressively 
worse, especially associated with long periods of standing on 
concrete, and he wondered if the in-service excision was the 
cause of his chronic RLE pain.  The treatment records are 
silent in regard to current diagnosis or opinion of etiology.

The Veteran had a VA examination in June 1998 in which he 
complained of occasional cramps and pain associated with the 
area of the scar, especially when on a ladder; this usually 
bothered him on a daily basis and would be worse at night.  
Using a hot towel provided some relief, as did taking 
ibuprofen.  The examiner noted characteristics of the scar as 
noted in detail below.  The examiner found there was no 
limitation of function, as the Veteran was able to sit, 
stand, and walk without difficulty.   The examination report 
is silent in regard to any neurological impairment in the 
area of the scar.

The Veteran filed a VA Form 9 in March 1999 asserting the 
examiner in June 1998 had failed to record symptoms of pain 
in the right leg and burning sensation in the toes of the 
right foot.  He also complained the examiner had not actually 
watched him walk.

The Veteran submitted a Statement in Support of Claim in 
January 2003 asserting that pain in the right leg prevented 
him from working because he could not walk, stand on a 
ladder, climb a ladder or work under cars.  He also reported 
burning sensation in the toes of the right foot.  

The Veteran had a VA neurological examination in December 
2002 during which he asserted he had suffered nerve damage to 
the right thigh during service.  He reported symptoms of 
numbness in the right thigh, and constant sensation of 
burning, itching and tingling in the RLE and right foot.  
Symptoms were aggravated by being on his feet.  He reported 
weakness as well as fatigue, and also reported an alteration 
in his balance.  The examiner observed the Veteran had a 
steady gait but had a marked limp to the right, with guarding 
of the right thigh and RLE.  The Veteran's cranial nerves 
were grossly intact, but the Veteran had decreased sensation 
to monofilament on the right thigh and right foot.  The right 
and left thighs were equal in size.  Deep tendon reflexes 
(DTRs) in both lower extremities were brisk and equal, and 
strength was 5/5 in both lower extremities.  Muscle mass and 
tone were good, and there was no muscular atrophy.  

The examiner's impression was neuropathy of the RLE of 
unknown etiology.  The examiner stated the opinion, based on 
the relatively recent appearance of symptoms and the 
superficial nature of the injury, that the Veteran's current 
neuropathy was not etiologically related to his military 
service.  

The Veteran submitted a letter in March 2003 asserting he had 
worked for the state Department of Highways from 1975 to 
1981, during which period he had problems due to right leg 
pain.  The Veteran was terminated from that job in 1981.  
After the termination the Veteran attempted to work as a 
mechanic at home but was unsuccessful because right leg 
symptoms precluded him from working under cars.  In support, 
he enclosed a letter from the state Department of Highways 
dated in February 1981, notifying the Veteran he was being 
terminated due to manpower and budget cuts within the agency; 
the letter makes no reference to any physical disability.

The Veteran had a VA scars examination in August 2003 during 
which the examiner noted the right thigh looked redder than 
the left thigh.  Sensation was intact on most of the thigh, 
except for some subjective decrease in sensation on the scar 
itself and the lateral aspect of the mid-thigh.  The 
examiner's impression was history of cellulitis on active 
duty with residual scar and tenderness, with no decrease in 
range of motion of the leg although the range of motion may 
have been decreased to some degree by pain.

VA outpatient records show the Veteran presented in May 2005 
complaining of numbness and burning in the right thigh; he 
also complained of heart pain and of right elbow and shoulder 
pain.  There is no subsequent clinical comment regarding 
diagnosis or etiology of any of these complaints.

The Veteran had a clinical VA foot examination in June 2008 
during which he reported occasional pain in the right thigh.  
The foot was normal on visual inspection and was also normal 
to monofilament testing.

VA outpatient records, recorded by a physician's assistant 
(PA), show the Veteran presented in February 2009 complaining 
of pain in the right thigh since cellulitis surgery in 
service.  Examination of the extremities showed no edema but 
noted pain over the right thigh from cellulitis in 1971.

The Veteran had a VA scars examination in March 2009 during 
which he complained of pain, intermittent swelling, and 
numbness of the lateral and anterior right thigh.  
Neurological testing was not performed because the RO asked 
that portion of the examination to be performed by a 
neurologist.

The RO was subsequently informed there was no neurologist 
available in Clarksburg, West Virginia to perform a 
neurological examination.  The Veteran was accordingly 
scheduled for a peripheral nerves examination at the VA 
facility in Pittsburgh, Pennsylvania.

In March 2009 the Veteran submitted a letter complaining the 
most recent examination report was co-signed by a physician 
who had not seen the Veteran.  The Veteran also stated he 
would not report for examination anyplace other than 
Clarksburg.

The Veteran had a VA peripheral nerves examination in June 
2009, it having been determined that a neurologist was not 
necessary to complete the examination.  The Veteran 
complained of numbness, paresthesias, dysesthesias and pain 
in the right lateral thigh.  On examination there was no 
motor deficit of the lower extremities.  Sensation to pain 
and light touch was decreased in the area of the scar.  Left 
and right knee, ankle and plantar reflexes were symmetrical.  
There was no muscle atrophy or abnormality of muscle tone or 
bulk.  There were no tremors, tics or other abnormal 
movements.  There was no joint function affected by the 
claimed nerve disorder.  Gait and balance were abnormal, in 
that the Veteran had an antalgic, limping gait assisted by a 
cane.  The Veteran refused electromyography (EMG) testing, 
stating, "they can make a decision on what they have."  

The examiner's diagnosis was RLE radiculopathy likely 
secondary to back pain/condition.  The examiner stated the 
loss of sensation was subjective in nature, without objective 
evidence; the loss of sensation did not follow any specific 
anatomic pattern. 

The Veteran submitted a letter in October 2009 stating the VA 
examiner was a "liar" and that he had never refused an EMG; 
rather, he refused to report to Pittsburgh for same.  The 
Veteran stated the examination was inadequate, and that if a 
neurologist's opinion had been required it should have been 
obtained in Clarksburg in March 2009.   

On review of the evidence above, the Board notes the Veteran 
has been diagnosed with radiculopathy of the RLE.  
Accordingly, he has presented evidence of a diagnosed 
disorder, and the first element of service connection is 
satisfied.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, 
there is no medical evidence of such a connection, and in 
fact the only medical opinion regarding nexus - the opinions 
of the VA examiners in December 2002 and June 2009 - 
specifically found against such a nexus (the examiner in 
December 2002 characterized the symptoms as unknown etiology 
but specifically unrelated to active service, while the 
examiner in June 2009 attributed the disorder to nonservice-
connected back pain rather than residual of the in-service 
cellulitis surgery. 

In essence, the evidence of a nexus between the Veteran's 
current neuropathy of the right lower extremity and his 
military service is limited to the Veteran's own statements, 
which are directly refuted by two VA examiners.  The 
Veteran's statements are not competent evidence of the 
alleged nexus since laypersons, such as the Veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran has expressed dissatisfaction with the adequacy 
of several VA examinations.  However, the Board has carefully 
reviewed the examination reports in question and finds no 
indication the examinations were other than thorough and 
competent, and accordingly adequate for adjudication 
purposes.  Hilkert, 12 Vet. App. 145. 

The Board notes at this point that the March 1992 report by 
Dr. F.C. recorded problems walking, sitting and standing, as 
well as muscle pain, weakness and numbness in the right leg.  
Nothing in this recitation of symptoms asserts a relationship 
between such symptoms and active service.  Accordingly, the 
report by Dr. F.C. does not contravene the VA opinions cited 
above. 

The Veteran is competent to describe his symptoms, and he now 
contends he has suffered neurological symptoms since service.  
A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In this case, the Veteran's account of chronic symptoms 
conflicts with contemporaneous accounts and medical evidence 
reflecting the period after service and prior to the current 
claim.  While the Veteran mentioned an in-service infection 
in his February 1972 claim, he did not mention any 
neurological impairment at that time.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].

A VA examination in January 1973 disclosed no neurological 
impairment and noted no residuals of the right thigh 
infection other than a scar.  The first medical notation of 
neurological symptoms appears to be the reference to 
complaints of numbness in the right leg by F.C., M.D. in 
March 1992, some 20 years after discharge. See Curry, 7 Vet. 
App. 59 [a veteran's version of events from past may be of 
limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder].

Accordingly, the Board finds the opinions of the December 
2002 and June 2009 examiners to be persuasive with respect to 
medical nexus and adopts the examiners' conclusion that the 
current neuropathy of the right lower extremity is not 
related to service.  

As a preponderance of the evidence is against the claim, 
service connection for non-scar residuals of a right thigh 
infection is not in order.

Evaluation of Scar on the Right Thigh

The Veteran's disability is rated under the criteria of 
38 C.F.R. § 4.118 (schedule of ratings - skin).  

The rating criteria for disabilities of the skin changed 
several times since service connected was granted effective 
from January 1972.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

With respect to the earlier revisions, in accordance with 
VAOPGCPREC 7-2003, the Board has reviewed the revised rating 
criteria.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits. Therefore, VA must apply 
the new provisions from their effective date.

Under the rating criteria for 38 C.F.R. § 4.118 in effect in 
January 1972, the following diagnostic codes were applicable 
to scars of the thigh: Diagnostic Codes 7803, 7804 and 7805.

The rating criteria of Diagnostic Code 7803 in effect in 
January 1972 assigned a 10 percent rating for superficial 
scars, poorly nourished, with repeated ulceration.

The rating criteria of Diagnostic Code 7804 in effect in 
January 1972 assigned a 10 percent rating for superficial 
scars, tender and painful on objective demonstration.  A note 
following this diagnostic code stated the 10 percent rating 
would be assigned when the requirements were met, even though 
the location may be on the tip of the finger or toe and the 
rating may exceed the amputation value for limited motion. 

The rating criteria of Diagnostic Code 7805 in effect in 
January 1972 stated other scars were to be rated based on 
limitation of function of the part affected.
 
A change to 38 C.F.R. § 4.118 came into effect on August 30, 
2002, that added Diagnostic Codes 7801 and 7802 and 
eliminated Diagnostic Code 7803.  

The criteria of Diagnostic Code 7801 as in effect from August 
30, 2002, are as follows.  Scars, other than of the head, 
face or neck, that are deep or that cause limited motion are 
assigned a 10 percent if they involve an area or areas 
exceeding six square inches (39 sq. cm) or a 20 percent 
evaluation if the area or areas exceed 12 square inches (465 
sq. cm).  A note following Diagnostic Code 7801 provides that 
a deep scar is one associated with underlying soft tissue 
damage.

The criteria of Diagnostic Code 7802 as in effect from August 
30, 2002 are as follows.  Scars that are superficial, are not 
productive of limitation of motion, and are not on the head, 
face, or neck are assigned a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm) or 
more.  A note following Diagnostic Code 7802 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Finally, a change to 38 C.F.R. § 4.118 came into effect from 
October 23, 2008 that modified Diagnostic Code 7804.  The 
revised provisions are not to be applied to claims pending 
before that date, although a Veteran may request a review 
under the new criteria.  Such a review would be treated as a 
new claim for an increased rating.  In this case, the RO 
applied the new rating criteria in the August 2004 Decision 
Review Officer decision increasing the rating from 10 percent 
to 20 percent, effective October 23, 2008.  Therefore, the 
Board will also consider those criteria for the period 
beginning October 23, 2008.

The criteria of Diagnostic Code 7804 as in effect from 
October 23, 2008, are as follows.  A 10 percent evaluation is 
assigned for one or two scars that are unstable or painful.  
A rating of 20 percent is assigned for three or four scars 
that are unstable or painful.  A rating of 30 percent is 
assigned for five or more scars that are unstable or painful. 
Note (1) following this diagnostic code provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  Note (2) 
provides that if one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based on 
the total number of scars.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

The Veteran had a VA general medical examination in October 
1972 during which the examiner noted the presence of a 1-3/4 
inch-by-3/4 inch flat, reddish scar on the anterior right 
mid-thigh for incision or drainage of abscess, presumably as 
result of rhabdomyolysis, asymptomatic.

The file contains a March 1992 examination report by Dr. F.C. 
noting a "chunk of skin" had been removed from the mid 
anterior thigh, leaving a current scar measuring 2.5 cm 
(with) by 4 cm (length).  The scar was tender to palpation 
and there was adherence to the area.  The texture of the scar 
was red [sic] and there was ulceration or breakdown of the 
skin.  There was some inflammation and/or edema formation and 
the color was very red.  
 
During the June 1998 examination the Veteran stated that at 
times the scar would turn blue.  On examination there was a 
scar on the mid anterior of the right thigh measuring 2.5 cm 
(width) by 4 cm (length).  There was no tenderness to 
palpation.  There was no adherence, and the area was freely 
movable.  The texture was that of a normal scar, and there 
was no ulceration or breakdown of the skin.  There were very 
slight depression of the scarred area and very minimal 
underlying tissue loss.  There was no inflammation, swelling 
or Keloid formation.  The coloration was normal for a scar 
(whitish, with some erythema in the center).  The examiner 
stated disfigurement was very minimal.  There was no 
limitation of function, as the Veteran was able to sit, 
stand, and walk without difficulty.

The Veteran filed a VA Form 9 in March 1999 asserting the 
examiner in June 1998 had failed to correctly record symptoms 
of the scar; specifically, the Veteran complained of redness.  
He enclosed a photograph depicting a reddish-looking scar of 
indeterminate size.  He also complained the examiner had not 
actually watched him walk.  

The Veteran had a VA neurological examination in December 
2002 during which he reported that since the surgery in 
service the right thigh scar had been sore and tender to the 
touch, as well as having a knot in the center of the scar.  
The examiner noted the presence of a scar 1 inch by 1-1/2 
inches (2.3 cm by 3.6 cm).  The Veteran reported the scar was 
tender to palpation.  There was also a moderate amount of 
Keloid formation over the center of the scar, but no 
ulceration or breakdown of the skin.  The scar was slightly 
depressed, with very minimal to no underlying tissue loss.  
There was no inflammation or edema.  The scar was somewhat 
pinker than surrounding tissue but there was no gross 
disfigurement.  The examiner's impression was scar of the 
right thigh secondary to excision of a nodule and 
inflammatory mass that was somewhat tender to touch on 
examination but otherwise asymptomatic.

The Veteran submitted a Statement in Support of Claim in 
January 2003 asserting the area around the scar was tender, 
painful and numb.

The Veteran had a VA scars examination in August 2003 during 
which he complained the scar would occasionally crack open.  
On examination the right thigh looked redder than the left.  
There was a 2 cm by 4 cm depression on the anterior aspect of 
the right mid-thigh with some slight tissue loss.  The scar 
appeared to be tender.  The scar was pink in color and freely 
movable.  There was some subjective decrease in sensation 
right above the scar.  The examiner's impression was history 
of cellulitis with residual scar and tenderness but no 
limitation of motion of the leg due to the scar.  

VA outpatient records, recorded by a PA, show the Veteran 
presented in February 2009 complaining of pain in the right 
thigh since cellulitis surgery in service.  Examination of 
the extremities showed no edema but confirmed the presence of 
a scar on the right thigh and noted pain over the right 
thigh.

The Veteran had a VA scars examination in March 2009 that 
confirmed the presence of a primary scar measuring 3 cm 
(length) by 1.5 cm (width), tender and surrounded by an area 
of erythema and excoriation measuring 10 cm by 5 cm.  The 
Veteran reported the area of erythema and excoriation tended 
to weep and to swell, although no such symptoms were shown on 
examination.  There was also a small 1 cm by 1 cm lateral 
scar the Veteran asserted was consequent to removal of a 
drain.  The scar had decreased sensation to monofilament 
testing.  The examiner noted the scar was tender to palpation 
and had skin ulceration or breakdown, but was not adherent to 
underlying tissue and was not manifested by underlying tissue 
damage or decreased loss of motion of the limb.  Photographs 
taken during the examination show a reddish scar consistent 
with the examiner's description.  The examiner's diagnosis 
was right thigh scar secondary to surgical excision of 
abscess.

The Veteran had a VA peripheral nerves examination in June 
2009 by the same examiner who had performed the examination 
the previous March.  The examiner recorded decreased 
sensation to pain and light touch in an area measuring 3 cm 
(length) by 9 cm (lateral), although the previous lateral 
measurement had been only 5 cm.  There was subjective 
decrease in sensation in the area of the scar.  In regard to 
impairment of function, the examiner did straight leg raising 
(SLR) testing in which the Veteran reported pain over the 
area of the scar; however, the complaints were inconsistent 
with the physical examination.  The examiner stated an 
opinion the right thigh scar would not have any impact on the 
Veteran's physical or sedentary employability, although a 
person's willingness to do physical or sedentary employment 
must be considered.

In regard to the period prior to October 4, 2002, when the 
disability was rated as noncompensable, the Board finds that 
a 10 percent rating is warranted on the basis of tenderness 
or pain.  A 10 percent rating was granted effective October 
4, 2004, on the basis of tenderness or pain of the scar.  The 
rating was assigned effective October 4, 2004, on the basis 
that the Veteran's claim for an increased rating was received 
on that date.  However, the Veteran actually filed a timely 
notice of disagreement with the 1972 rating decision 
assigning an initial noncompensable rating.  In this case, 
there is conflicting evidence concerning whether the scar is 
tender or painful, but the Board has no reason not to believe 
that if the scar is tender or painful now it was also tender 
or painful throughout the initial rating period.  With 
resolution of reasonable doubt in the Veteran's favor, the 
Board concludes that a 10 percent rating is warranted 
throughout the initial rating period prior to October 4, 
2002.

With respect to the entire initial rating period prior to 
October 23, 2008, the Board notes that a rating in excess of 
10 percent is not authorized for an unstable scar or one 
subject to repeated ulceration.  Moreover, the impairment 
contemplated by the 10 percent rating for tenderness or pain 
is not separate and distinct from that contemplated by a 
rating for an unstable scar or one subject to repeated 
ulcerations.  Therefore, a separate 10 percent rating is not 
warranted.  

The Board acknowledges the March 1992 examination report by 
Dr. FC asserting adherence.  Whether the scar is deep or 
superficial is not a characteristic that is going to 
fluctuate.  All of the other medical evidence addressing 
whether the scar is deep or superficial shows that it is 
superficial.  Therefore, the Board concludes that the scar is 
superficial.  The area of the scar has never exceeded 12 
square inches (465 sq. cm) as required for the higher rating 
under Diagnostic Code 7801(as in effect from August 30, 
2002).  

Given the Veteran's complaint of limitation of function of 
his right leg, the Board has also considered whether a 
separate rating on the basis of functional impairment is 
warranted for any portion of the initial-rating period.  The 
VA examinations of record do not document any limitation of 
function of the right leg attributable to the scar, and in 
fact the examination reports consistently state the scar 
causes no such impairment.  The Veteran is shown to have 
impairment of the RLE including radiculopathy and antalgic 
gait with a limp, but none of that impairment is shown to be 
due to the service-connected scar.  Accordingly, a separate 
rating for functional impairment is not warranted for any 
portion of the initial rating period.

Finally, in regard to the period from October 22, 2008, the 
Board notes the RO assigned that as the effective date for 
the current 20 percent rating because that is the effective 
date of the revised criteria for Diagnostic Code 7804, 
allowing for a 10 percent rating for one or two scars that 
are unstable or painful plus an additional 10 percent rating 
if such scar is both unstable and painful.  

There are no provisions under any applicable diagnostic code 
for a rating in excess of 20 percent in this case.  Higher 
rating under Diagnostic Code 7804 requires five or more scars 
that are unstable or painful; the Veteran has just one scar.  

The Board has carefully considered the Veteran's complaint of 
redness of the scar.  However, a scar on the thigh is not 
disfiguring, and the color of such a scar is not a factor in 
the rating criteria.  

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects the 
Veteran has not required frequent hospitalizations for his 
right thigh scar and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Service connection for residuals of a right thigh infection 
other than scars is denied.

The Board having determined that the Veteran's right thigh 
scar warrants a 10 percent evaluation, but not higher, 
throughout the initial evaluation period prior to October 23, 
2008, and does not warrant an evaluation in excess of 20 
percent during the period beginning October 23, 2008, the 
benefit sought on appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


